Title: To Thomas Jefferson from Jean Frignet de Fermagh, 6 March 1804
From: Fermagh, Jean Frignet de
To: Jefferson, Thomas


               
                  Président,
                  Alexandria ce 6th mars 1804.
               
               Un mal’heureux Français père de famille, artiste et ayant tout perdu, S’adresse à vous pour lui procurer de l’emploi conformément a son état et le mettre a même d’exister.
               Je suis connu dans ce quartier pour avoir operé aux nivellemens de votre Cité, et par plusieurs Mrs. comme Carolle, Laws, Gl. Masson &ca. mon nom est Frignet; daignez prendre des informations sur ma conduite, mes mœurs et mes talens, et si d’après celà Vous me Jugés capable, je reclame vos bontés.
               C’est pour la deuxieme Fois, President que je perds ma fortune, et obligé de m’expatrier et abandonner mes foyers et mes propriétés, mais cette derniere me laisse sans ressource, et sans espoir de Jamais rentrer en pocessions de mes biens.
               Demunis des premieres nécéssités à la vie, il y a environ quatre mois, J’allais pour vous voir et vous prier d’avoir égard à ma mal’heureuse position; soit en m’accordant une place ou d’arpenteur, d’ingenieur, et architecte qui est mon Etat, ici ou a la louzianne, Je n’ai pas eu le bonheur de vous rencontrer.
               
               Par lentremise du Général Masson, J’ai eu occasion de voir Mr. King et votre Secrétaire D’Etat, qui m’ont promis de me faire placer, et de vous en faire part. J’ignore S’ils l’ont fait je n’ai réçu aucune reponse. Mais Président, ma position devenant de jour en jour plus critique et ne pouvant même éxister d’aprés tous ce que je peux faire; L’interêt que vous prenés aux mal’heureux, me fait esperer que vous aurez égard  ma situation, et que J’ai lieu d’attendre de vous de l’occupation soit ici où a la louzianne.
               Je vous le repette, Président, c’est un malheureux pere de Famille qui reclame vos bontés, comme artiste
                J’ai l’honneur de vous Saluer avec des considerations President Votre obéissant serviteur
               
                  Jn. Frignet Fermagh
               
             
               Editors’ Translation
               
                  
                     Mr. President,
                     Alexandria, 6 Mch. 1804
                  
                  A poor Frenchman, a father and skilled worker who has lost everything, begs your help in finding a suitable job to help him survive.
                  Several people in this region, including Carroll, Law, General Mason, and others, know me from my work on surveys of your city. My name is Frignet. Please ask them about my skills, habits, and conduct. If on the basis of that information you judge me capable, I appeal to your kindness.
                  This is the second time, Mister President, that I have lost my fortune and had to abandon my home, property, and country. But this time I am left with no resources and no hope of ever recovering my goods.
                  About four months ago, when I was deprived of the basic necessities of life, I set out to ask if you would look favorably upon my dire situation by giving me a job, either here or in Louisiana, as a surveyer, engineer, or architect, which is my profession. I was not fortunate enough to meet you.
                  Through the intermediary of General Mason, I saw Mr. King and your secretary of state, who promised to find me a job and to let you know. I do not know whether they did so and have not received a reply. But, Mister President, my situation is becoming more dire every day; despite all my training I cannot even survive. Your concern for people in need makes me hope that you will look kindly upon my plight and give me a job here or in Louisiana.
                  I repeat, Mister President, it is an unfortunate father and skilled worker who begs for your favor.
                  I have the honor of greeting you with respect, Mister President. Your obedient servant,
                  
                     Jn. Frignet Fermagh
                  
               
            